 



Exhibit 10.4

The Hartford Financial Services Group, Inc.

2005-2006 Compensation for Non-Employee Directors

Standard Fees. Members of the Board of Directors (the “Board”) of The Hartford
Financial Services Group, Inc. (the “Company”) who are employees of the Company
or its subsidiaries are not compensated for service on the Board or any of its
Committees. Compensation for non-employee directors for the period beginning on
May 18, 2005, the date of the 2005 Annual Meeting, and ending on the date of the
2006 Annual Meeting, consists of the following:



  •   an annual retainer fee of $100,000, payable solely in restricted shares of
the Company’s Common Stock (its “Common Stock”), granted pursuant to The
Hartford Restricted Stock Plan for Non-Employee Directors (the “Restricted Stock
Plan”), as described below;     •   an annual retainer of $45,000, payable in
cash;     •   a $1,500 fee for each meeting of the Board attended, payable in
cash; and     •   a $1,200 fee for each Committee meeting attended (whether or
not a director is a member of that particular Committee), payable in cash.

In addition, each non-employee Committee chairperson receives an annual retainer
of $10,000. Directors are reimbursed for travel and related expenses they incur
in connection with their serving on the Board and its Committees, and are
provided with life insurance and accidental death and dismemberment coverage, as
described below.

Restricted Stock Plan for Non-Employee Directors. Under the Restricted Stock
Plan, non-employee directors receive grants of shares of restricted Common Stock
as partial payment for their annual retainer fee. Grants of restricted shares of
Common Stock under the Restricted Stock Plan are made on the date the Company
makes its annual employee long-term incentive awards. The number of shares of
each award of restricted stock is determined by dividing $100,000 by the fair
market value (as defined in the Restricted Stock Plan) of the Common Stock as
reported on the New York Stock Exchange as of the date of the award.

Non-employee directors receiving shares of restricted Common Stock may not sell,
assign or otherwise dispose of the restricted shares until the restriction
period ends. The restriction period lapses on the third anniversary of the grant
date. To the extent any of the following events occur prior to the third
anniversary of the grant date, and the Compensation and Personnel Committee, in
its sole discretion, consents to waive any remaining restrictions, the
restriction period shall end with respect to all of the restricted shares
currently held by a non-employee director: (i) the director’s retirement at age
72, (ii) a “change of control” (as defined in the Restricted Stock Plan) of the
Company, (iii) the director’s death, (iv) the director’s disability (as defined
in the Restricted Stock Plan), or (v) the director’s

 



--------------------------------------------------------------------------------



 



resignation under certain circumstances. If a non-employee director resigns
under circumstances other than the above-described before the restriction period
ends, he or she will forfeit his or her restricted shares.

Deferred Compensation. Each non-employee director may elect to participate in
The Hartford Deferred Compensation Plan (the “Deferred Compensation Plan”).
Participating non-employee directors may defer receipt of all or a portion of
any cash compensation otherwise payable by the Company for service on the Board,
including annual cash retainers for directors and Committee chairpersons and
meeting fees. Deferred amounts may be allocated among a selection of
hypothetical investment funds offered under the Deferred Compensation Plan, and
are credited with hypothetical earnings generated by such funds. Deferred
amounts and their earnings become distributable on the date selected by the
non-employee director as permitted under the Deferred Compensation Plan.

In addition, non-employee directors may participate in The Hartford 2005
Incentive Stock Plan and defer all or a portion of any cash compensation through
an investment in Company Common Stock.

Insurance. The Company provides each non-employee director with $100,000 of
group life insurance coverage and $750,000 of accidental death and dismemberment
and permanent total disability coverage while he or she serves on the Board.
Non-employee directors may purchase additional accidental death and
dismemberment and permanent total disability coverage under the Company’s
voluntary accidental death and dismemberment plan for non-employee directors and
their dependents.

Stock Ownership Guidelines for Non-Employee Directors. The Board has established
stock ownership guidelines, effective May 18, 2005, the date of the Annual
Meeting, for each non-employee director to obtain, within three years, an
ownership position in the Company’s Common Stock equal to five times his or her
annual cash retainer.

 